McCay, Judge.
Were this a case at law there would be some difficulty in sustaining the verdict, on the ground that it does not dispose of the issues made by the record. But in equity the jury may find a special verdict, and the Judge enters his decree, giving form and consistency to the finding of the jury. *471Very evidently it was the intent of this jury to find that nothing was due the other plaintiffs, and that the executor, against whom they failed to find, was not liable. The Court, in reudei’ing a decree, may dispose of the whole case on this finding, making the record complete by adjudging, as the intent of the verdict evidently is.
But this verdict ought not to stand, for another reason. The jury had no right to order the defendants’ notes to be turned over to the plaintiffs. The complainants come into Court asking an account and decree for what is due. If the executors have used the money of the estate and put their own notes in its place, they are liable for the money. It is child’s play to say to a suitor in equity, “ The defendant has used this money which he held in trust, and he has put among the papers his note for the amount. You shall have the note; you may sue him upon that.” *As we have said, the complainants are entitled to a judgment for the money or nothing, as to these notes. The jury seem to have been of opinion, from the evidence, that these notes represented money belonging to the estate, used by the defendants. They ought, if they so thought, have found a money verdict for the amount due. And for the same reason there ought to have been a verdict against the other executor.
We have not gone into the calculations to see if there is or is not anything due. As there is to be a new trial, we think that unnecessary. We affirm the judgment because if the notes of the two executors are the property of the estate, the executors are liable to a money verdict for their amount.
Judgment affirmed.